Order entered February 17, 2017




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-16-01392-CV

                     IN THE INTEREST OF C.E.C., A MINOR CHILD

                      On Appeal from the 255th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DF-08-10464

                                            ORDER
       We REINSTATE this appeal.

       On January 30, 2017 we abated the appeal and remanded the cause on appellant’s motion

requesting counsel to the trial court to conduct a hearing to determine whether appellant was

entitled to court-appointed counsel. On February 17, 2017 the Court received a supplemental

clerk’s record containing the trial court’s February 1, 2017 memorandum ruling, findings and

appointment of STEPHANIE POND to represent appellant in this appeal.

       In our January 30, 2017 order, we ordered appellant’s brief due within thirty-five days of

the date of the trial court’s hearing regarding the appointment of counsel. Accordingly, we

ORDER appellant’s brief due on or before MARCH 8, 2017.

       We DIRECT the Clerk to add STEPHANIE POND, SBN 24079817, 701 Commerce

Street, Suite 200 Dallas, Texas 75202 as appellant’s attorney of record in this appeal.
       We FURTHER DIRECT the Clerk to send copies of this order to all parties and counsel

of record.




                                                /s/    DAVID L. BRIDGES
                                                       JUSTICE